DETAILED ACTION
Acknowledgements
In the reply, filed May 14, 2021, the applicant amended claims 1, 5, 38 and 39.
Currently claims 1-39 are under examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-39 are rejected under 35 U.S.C. 103 as being unpatentable over Gates alone.
Regarding Claim 1, Gates discloses a method for enabling hydrocarbons to be recovered from a hydrocarbon-bearing formation, the method comprising: 
Determining a resonant frequency of a geological material in a first portion of the formation; 

Ceasing operation of the first set of the at least one acoustic resonator (24a, b); and commencing energizing at least one additional portion of the formation by beginning to operate a second set (24 a, b) of at least one acoustic resonator (24a, b) positioned in the at least one additional portion.
Gates does not disclose separately and at a different time than energizing the first portion of the formation, commencing energizing at least one additional portion of the formation by beginning to operate a second set of at least one acoustic resonator positioned in the at least one additional portion at a different location than the first set of at least one acoustic resonator, the at least one additional portion of the formation being separate from the first portion of the formation. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have a second set of resonators energizing and additional portion of a formation at a different time in place, or duplicate the entire invention and to have it used elsewhere, since it has been held that mere duplication of the essential working parts of a device involves only routine skilled the art.
Regarding Claim 2, Gates renders obvious the method of claim 1, further comprising recovering a hydrocarbon containing fluid (Paragraph 0034]) from the formation after energizing the area.
Regarding Claim 3, Gates renders obvious the method of claim 1, further comprising recovering a hydrocarbon containing fluid (Paragraph 0034]) from the formation after energizing the at least one additional portion.
Regarding Claim 4, Gates renders obvious the method of claim 2, wherein the hydrocarbon containing fluid (Paragraph 0034]) is recovered via gravity drainage (Figure 1: 34 t0 22).
Regarding Claim 5, Gates renders obvious the method of claim 1, wherein the operation of the first set of at least one acoustic resonator (24a, b) positioned in the first portion of the formation is ceased after the area of the pay region is energized.
Regarding Claim 6, Gates renders obvious the method of claim 5, wherein the first set of at least one acoustic resonator (24a, b) is removed from the formation.
Regarding Claim 7, Gates renders obvious	 the method of claim 6, wherein the first set of at least one acoustic resonator (24a, b) is used in one or more of the at least one additional portion.
Regarding Claim 8, Gates renders obvious the method of claim 1, wherein at least three portions of the pay region are selectively energized over corresponding periods of time (Figure 5).
Regarding Claim 9, Gates renders obvious the method of claim 8, wherein at least one portion is selectively energized more than once (Figure 5).
Regarding Claim 10, Gates renders obvious the method of claim 1, wherein at least one portion of the pay region is energized such that both permeability of the formation is increased, and the hydrocarbon is mobilized for subsequent production (Paragraph [0018]).
Regarding Claim 11, Gates renders obvious the method of claim 1, wherein the formation comprises any one or more of shale, sandstone, or carbonate rock (Paragraph 0002]).
Regarding Claim 12, Gates renders obvious the method of claim 11, but does not disclose wherein the formation comprises shale, and wherein increasing permeability in the pay region comprises creating fractures and/or microfractures in the shale using the acoustic standing waves (Paragraph [0033]).
Examiner takes official notice that it is old and well known to include bituminous shale as a candidate for acoustic recovery processes among other forms of bitumen.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have targeted the acoustic process of Gates at a shale formation, which would inherently create fractures in order to function.
Regarding Claim 13, Gates renders obvious the method of claim 1, wherein the hydrocarbon is recovered from the pay region using at least one wellbore used to position the first and/or second set (24 a, b) of at least one acoustic resonator (24a, b)(Figure 3).
Regarding Claim 13, Gates renders obvious the method of claim 1, wherein the hydrocarbon is recovered from the pay region using at least one wellbore used to 
Regarding Claim 14, Gates renders obvious the method of claim 1, wherein the first and/or second set (24 a, b) of at least one acoustic resonator (24a, b) is positioned in the pay region via a substantially vertically oriented wellbore (FIgure 1, 2).
Regarding Claim 15, Gates renders obvious the method of claim 14, wherein the energizing is performed by using a plurality of acoustic resonators (24a, b), adjacently positioned ones of the plurality of acoustic resonators (24a, b) being positioned in a corresponding substantially vertically oriented wellbore (FIgure 1, 2).
Regarding Claim 16, Gates renders obvious the method of claim 1, wherein the first and/or second set (24 a, b) of at least one acoustic resonator (24a, b) is positioned in the pay region via a substantially horizontally oriented wellbore.
Regarding Claim 17, Gates renders obvious the method of claim 16, wherein energizing is performed by using a plurality of acoustic resonators (24a, b), oppositely positioned ones of the plurality of acoustic resonators (24a, b) being positioned in a corresponding substantially horizontally oriented wellbore (20).
Regarding Claim 18, Gates renders obvious the method of claim 1, further comprising: predetermining the resonant frequency of the geological material in the pay region.
Regarding Claim 19, Gates renders obvious the method of claim 18, further comprising: operating the first and/or second set (24 a, b) of at least one acoustic resonator (24a, b) at an additional resonant frequency of a geological material in the formation to achieve the additional resonant frequency.
Regarding Claim 20, Gates renders obvious the method of claim 1, wherein the first and/or second set (24 a, b) of at least one acoustic resonator (24a, b) is powered by at least one acoustic generator (28) from surface.
Regarding Claim 21, Gates renders obvious the method of claim 1, wherein a plurality of acoustic resonators (24a, b) are each powered by an acoustic generator (28) from surface.
Regarding Claim 22, Gates renders obvious the method of claim 20, wherein the first and/or second set (24 a, b) of at least one acoustic generator (28) is coupled to a controller (36).
Regarding Claim 23, Gates renders obvious the method of claim 18, further comprising selecting the resonant frequency from a plurality of resonant frequencies of the geological material.
Regarding Claim 24, Gates renders obvious the method of claim 1, further comprising testing at least one experimentally determined resonant frequency in situ prior to generating the standing waves (Paragraph [0033])(102).
Regarding Claim 25, Gates renders obvious the method of claim 24, wherein a set of a plurality of resonant frequencies is determined based on the in situ testing (102).
Regarding Claim 26, Gates renders obvious the method of claim 23, wherein at least one resonant frequency of the geological material is determined using a drill core extracted from the formation rock (Paragraph [0009]).
Regarding Claim 27, Gates renders obvious the method of claim 1, further comprising determining if the resonant frequency has changed in the geological material subsequent to at least some production of a hydrocarbon in the pay region (110).
Regarding Claim 28, Gates renders obvious the method of claim 2, wherein recovering the hydrocarbon from the pay region comprises applying an oil recovery technique.
Regarding Claim 29, Gates renders obvious the method of claim 28, wherein the oil recovery technique comprises generating standing waves (Paragraph [0033]) within the pay region to mobilize a heavy oil in the pay region.
Regarding Claim 30, Gates renders obvious the method of claim 29, wherein the heavy oil is bitumen.
Regarding Claim 31, Gates renders obvious the method of claim 28, further comprising producing a bitumen containing fluid to surface using a substantially horizontally oriented production well positioned below the first and/or second set (24 a, b) of at least one resonator.
Regarding Claim 32, Gates renders obvious the method of claim 31, wherein a lower one of a pair of substantially horizontally oriented wellbores (Figure 3: 20) containing a plurality of acoustic resonators (24a, b) is used to produce the bitumen containing fluid to surface.
Regarding Claim 33, Gates renders obvious the method of claim 28, further comprising injecting solvent (108) into the pay region.
Regarding Claim 34, Gates renders obvious the method of claim 33, wherein the solvent (108) is injected prior to operating the first and/or second set (24 a, b) of at least one acoustic resonator (24a, b) to mobilize the heavy oil (Figure 5).
Regarding Claim 35, Gates renders obvious the method of claim 33, wherein the solvent (108) is injected subsequent to operating the at least one acoustic resonator (24a, b) to mobilize the heavy oil (Figure 5).
Regarding Claim 36, Gates renders obvious the method of claim 33, wherein the solvent (108) is injected during operation of the first and/or second set (24 a, b) of at least one acoustic resonator (24a, b) to mobile the heavy oil.
Regarding Claim 37, Gates renders obvious the method of claim 28, wherein the oil recovery technique comprises a steam assisted gravity drainage (Figure 1: 34 t0 22) (SAGD) technique (Paragraph [0003]).
Regarding Claim 38, Gates discloses a system for enabling hydrocarbons to be recovered from a hydrocarbon-bearing formation, the system comprising: 
A predetermined resonant frequency (Paragraph [0025]) of a geological material in a first portion of the formation; 
A first set of at least one acoustic resonator (24a, b) positioned in an area comprising the first portion of the formation, the first set of at least one acoustic resonator (24a, b) configured to energize the area by generating acoustic waves at the predetermined resonant frequency (Paragraph [0025]) of the geological material in the first portion, wherein the acoustic waves generate standing waves (Paragraph [0033]) within the first portion that increase permeability of, and/or energize hydrocarbons in, the first portion of the formation; 

Gates dies not disclose at least one additional portion of the formation at a different location than the first set of at least one acoustic resonator, wherein the second set of at least one acoustic resonator is configured to separately and at a different time than energizing the first portion of the formation commence energizing the at least one additional portion after ceasing operation of the first set of the at least one acoustic resonator.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have a second set of resonators energizing and additional portion of a formation at a different time and place, or duplicate the entire invention and to have it used elsewhere, since it has been held that mere duplication of the essential working parts of a device involves only routine skilled the art.
Regarding Claim 39, Gates discloses a method for enhanced hydrocarbon recovery from a hydrocarbon- bearing formation, the method comprising: 
Determining resonant frequencies of geological material in first and second portions of the formation; 
Energizing the first portion of the formation using a first acoustic resonator (24a, b) positioned within the formation to generate acoustic waves at the predetermined 
Upon reaching a desired permeability and/or energization of the hydrocarbons, ceasing the energizing of the first portion of the formation and commencing a hydrocarbon production operation in the first portion; 
Commencing energizing the second portion of the formation using an acoustic resonator (24a, b) and continuing such energizing until reaching a desired permeability and/or energization of hydrocarbons in the second portion, upon which energizing the second portion is ceased and a production operation is commenced; and 
Repeating the energizing followed by production operation selectively at multiple portions of the formation (Figure 5).
Gates does not disclose separately and at a different time than energizing the first portion of the formation, commencing energizing the second portion of the formation using the first or a second acoustic resonator positioned in the second portion of the formation and continuing such energizing.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have a second set of resonators energizing and additional portion of a formation at a different time and place, or duplicate the entire invention and to have it used elsewhere, since it has been held that mere duplication of the essential working parts of a device involves only routine skilled the art.

Response to Arguments
Applicant's arguments filed May 14, 2021 have been fully considered. In response to the amendments the examiner respectfully submits a new response in order to address the additional limitations. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS S WOOD whose telephone number is (571)270-5954.  The examiner can normally be reached on Monday through Thursday 8:30 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) - 270 - 3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


DOUGLAS S. WOOD
Examiner
Art Unit 3679



/DOUGLAS S WOOD/Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679